United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 30, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-20309
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DONALD PROCTOR; ALFREDIA J. REED,

                                    Defendants-Appellants.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                          (4:01-CR-756-1)
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

    In this joint appeal, Defendants-Appellants Donald Proctor and

Alfredia J. Reed challenge their convictions and sentences for one

count of conspiracy to defraud the United States, one count of

health care fraud, and two counts of making false statements on

income tax returns.   In attacking their convictions, appellants

argue that the district court reversibly erred when it refused to

instruct the jury on the defense of good faith.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The      district   court’s   refusal   to    grant     a    requested     jury

instruction is reviewed for abuse of discretion. See United States

v. McClatchy, 249 F.3d 348, 356 (5th Cir. 2001).                 Reversible error

occurs only when the charge, “examined in the full context of trial

including the final arguments of counsel has thwarted defendant’s

presentation of his good faith defense.”               United States v. Gunter,

876 F.2d 1113, 1119 (5th Cir. 1989) (internal quotation omitted).

Our careful review of the record shows that the good-faith defense

was vigorously pursued by appellants throughout the trial. Because

“[t]aken together, the trial, charge, and closing argument laid

[the defendants’] theory squarely before the jury,” the district

court   did    not   abuse   its   discretion     in    refusing    to   give    the

requested instruction.        See United States v. Gray, 751 F.2d 733,

735-36 (5th Cir. 1985).

     In a supplemental brief, the appellants contend, for the first

time on appeal, that under Blakely v. Washington, 124 S. Ct. 2531

(2004), the district court’s application of various sentencing

enhancements violated their Sixth Amendment rights because the

enhancements were based on facts not found by a jury beyond a

reasonable doubt.        As the appellants acknowledge, however, this

court, in United States v. Pineiro, 377 F.3d 464, 473 (5th Cir.

2004), petition for cert. filed (U.S. July 14, 2004) (No. 04-5263),

refused to extend Blakely to the federal Sentencing Guidelines.

The appellants’ argument is foreclosed by Pineiro.



                                       2
     Noting that the Supreme Court has granted certiorari to

consider   cases   raising   the   application   of   Blakely   to   the

Guidelines, the appellants request a stay of their appeal pending

the Supreme Court’s resolution of the issue.          The defendants’

request for a stay is denied.      See Wicker v. McCotter, 798 F.2d
155, 157-58 (5th Cir. 1986) (despite grant of certiorari, this

court continues to follow its own binding precedent).

     AFFIRMED.




                                   3